DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: “a specific position” should be “the specific position”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “a specific position” should be “the specific position”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “a specific position” should be “the specific position”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “a specific position” should be “the specific position”; and “a bird’s-eye image” should be “the bird’s-eye image”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “a specific position” should be “the specific position”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “a specific position” should be “the specific position”. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6-8, 12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20140340404) in view of Beers et al (US 20160044240).

As to claim 1, Wang discloses an image processing apparatus (FIGS. 1-5) comprising: 
one or more memories storing instructions (FIG. 2, storage 230, memory 240); and 
one or more processors executing the instructions (FIG. 2, CPU 210) to: 
obtain a plurality of images based on image capturing performed by a plurality of image capture apparatuses that perform image capturing of an imaging region from directions that are different to each other (FIG. 6, S602; FIGS. 4-5, cameras 110 and soccer stadium); 
set a specific position in the imaging region (FIG. 6, S606 and [0033]-[0035], the user's selection on viewpoint and 3D region of interest (ROI)) … the head-end 200 acquires information related to the user's selection on the viewpoint and the 3D ROI or the default viewpoint and the estimated 3D ROI); 
generate, based on the obtained plurality of images, a plurality of virtual viewpoint images corresponding to a plurality of virtual viewpoints, wherein positions of the plurality of virtual viewpoints coincide with the set specific position, and view directions from the plurality of virtual viewpoints are different from each other (FIG. 5 and [0050], virtual 3D views VV1, VV2 and VV3 are generated); and 
generate a (FIG. 8, S818 and [0052], the virtual 3D views are aligned and merged on the background 3D graphic model with the same perspective parameters to generate final view for the frame of the hybrid 3D video content).
Wang fails to explicitly disclose generate a panoramic image.
However, Beers teaches generate a panoramic image (FIG. 4, step 418).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wang using Beers’ teachings to generate a panoramic image for the set specific position, based on the generated plurality of virtual viewpoint images so that the surrounding area is shown in great detail (Beers; [0050]).

As to claim 3, the combination of Wang and Beers further discloses wherein the one or more processors execute the instructions further to generate a three-dimensional shape model of an object in the imaging region based on the obtained plurality of images (Wang; FIG. 7 and [0043], 3D graphic model is generated at S716), and 
wherein the plurality of virtual viewpoint images are generated based on the generated three-dimensional shape model (Wang; FIG. 6, S610; FIG. 8, S802-S814).

As to claim 6, the combination of Wang and Beers further discloses wherein the panoramic image includes images in 360 degree directions on a horizontal plane with the set specific position (Beers; [0026]).

As to claim 7, the combination of Wang and Beers further discloses wherein the panoramic image is an omnidirectional image (Beers; [0026]).

As to claim 8, the combination of Wang and Beers further discloses wherein, in the setting, a specific position is set based on a user operation (Wang; [0033]).

As to claim 12, the combination of Wang and Beers further discloses wherein, in the setting, a specific position is set according to a position of an object in the imaging region (Wang; [0033]).

As to claim 14, the combination of Wang and Beers further discloses wherein a view direction corresponding to an initial display of the generated panoramic image is determined based on an orientation of a virtual camera that is operated by a user, or an orientation of an object in the imaging region (Wang; [0033]).

As to claim 15, the combination of Wang and Beers further discloses wherein the set specific position is a position different from positions of the plurality of image capture apparatuses (Wang; FIGS. 4-5 and [0033], the position of the viewpoint set by the user is different from positions of cameras 110).
As to claim 16, the combination of Wang and Beers further discloses wherein the one or more processors execute the instructions further to continuously move the set specific position (Wang; see [0054]), and
wherein a panoramic image of a moving image according to a movement of the set specific position is generated (Wang; see [0054]).

As to claim 18, method claim 18 corresponds to apparatus claim 1, recites the same features as those recited in claim 1, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

As to claim 20, computer readable medium claim 20 corresponds to apparatus claim 1, recites the same features as those recited in claim 1, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20140340404) in view of Beers et al (US 20160044240) further in view of Izumi (US 20180007387 A1).

As to claim 4, the combination of Wang and Beers fails to explicitly disclose wherein the plurality of virtual viewpoint images include four or more virtual viewpoint images corresponding to four or more directions that are different to each other on a horizontal plane that includes the set specific position and two or more virtual viewpoint images corresponding to two or more directions that are different to each other on a vertical plane that includes the set specific position.
However, Izumi teaches wherein the plurality of virtual viewpoint images include four or more virtual viewpoint images corresponding to four or more directions that are different to each other on a horizontal plane that includes the set specific position and two or more virtual viewpoint images corresponding to two or more directions that are different to each other on a vertical plane that includes the set specific position (FIG. 4).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wang and Beers using Izumi’s teachings to include wherein the plurality of virtual viewpoint images include four or more virtual viewpoint images corresponding to four or more directions that are different to each other on a horizontal plane that includes the set specific position and two or more virtual viewpoint images corresponding to two or more directions that are different to each other on a vertical plane that includes the set specific position in order to make substantially uniform the density of the pixels in the celestial sphere image generated by equidistant cylindrical projection and mapped to a sphere (Izumi; [0085]-[0090]).

As to claim 5, the combination of Wang and Beers fails to explicitly disclose wherein the panoramic image is an image in accordance with an equidistant cylindrical projection method.
However, Izumi teaches wherein the panoramic image is an image in accordance with an equidistant cylindrical projection method (see [0248], [0252]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wang using Izumi’s teachings to include wherein the panoramic image is an image in accordance with an equidistant cylindrical projection method since the use of equidistant cylindrical projection allows the latitude and longitude of the sphere to correspond directly to the x and y coordinates of the celestial sphere image in its rectangular form, which facilitates coordinate transformation and to make substantially uniform the density of the pixels in the celestial sphere image generated by equidistant cylindrical projection and mapped to a sphere (Izumi; [0085]-[0090]).

Claims 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20140340404) in view of Beers et al (US 20160044240) further in view of Binns (US 10356393 B1).

As to claim 9, the combination of Wang and Beers fails to explicitly disclose wherein, in the setting, a position corresponding to a coordinate value that is input according to the user operation is set as a specific position.
However, Binns teaches wherein, in the setting, a position corresponding to a coordinate value that is input according to the user operation is set as a specific position (Binns; FIGS. 2C-2D, point of reference 202).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wang and Beers using the teachings of Binns to include wherein, in the setting, a position corresponding to a coordinate value that is input according to the user operation is set as a specific position in order to allow the information representative of the virtual environment to be accessed by a user, or a device of a user, where the user can navigate the virtual representation of the environment from a particular view at a particular time (Binns; col. 2, lines 17-20).

As to claim 10, the combination of Wang and Beers fails to explicitly disclose wherein the one or more processors execute the instructions further to cause a display device to display a bird's-eye view image of the imaging region, and 
wherein, in the setting, a specific position is set based on a designated position according to the user operation on the bird's-eye view image displayed in the display device.
However, Binns teaches wherein the one or more processors execute the instructions further to cause a display device to display a bird's-eye view image of the imaging region (Binns; FIG. 2C), and 
wherein, in the setting, a specific position is set based on a designated position according to the user operation on the bird's-eye view image displayed in the display device (Binns; FIGS. 2C-2D).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wang and Beers using the teachings of Binns to include wherein the one or more processors execute the instructions further to cause a display device to display a bird's-eye view image of the imaging region, and wherein, in the setting, a specific position is set based on a designated position according to the user operation on the bird's-eye view image displayed in the display device in order to allow the information representative of the virtual environment to be accessed by a user, or a device of a user, where the user can navigate the virtual representation of the environment from a particular view at a particular time (Binns; col. 2, lines 17-20).

As to claim 11, the combination of Wang, Beers and Binns further discloses wherein the display device is a touch panel display (Binns; FIG. 2C), and 
in the setting, a specific position is set using, as the designated position, a position of a touch input to the touch panel display that displays a bird's-eye image (Binns; FIG. 2C).

As to claim 13, the combination of Wang and Beers fails to explicitly disclose wherein the one or more processors execute the instructions further to cause a display device to display a bird's-eye view image of the imaging region, and 
wherein, in the setting, a position according to an object that is selected based on a user operation, among a plurality of objects included in the bird's-eye view image that is displayed in the display device is set as a specific position.
However, Binns teaches wherein the one or more processors execute the instructions further to cause a display device to display a bird's-eye view image of the imaging region (FIG. 2C), and 
wherein, in the setting, a position according to an object that is selected based on a user operation, among a plurality of objects included in the bird's-eye view image that is displayed in the display device is set as a specific position (FIGS. 2C-2D).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wang using the teachings of Binns to include wherein the one or more processors execute the instructions further to cause a display device to display a bird's-eye view image of the imaging region, and wherein, in the setting, a position according to an object that is selected based on a user operation, among a plurality of objects included in the bird's-eye view image that is displayed in the display device is set as the specific position in order to allow the information representative of the virtual environment to be accessed by a user, or a device of a user, where the user can navigate the virtual representation of the environment from a particular view at a particular time (Binns; col. 2, lines 17-20).

Claim(s) 17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US 20040130501) in view of Horii et al (US 20090237403).

As to claim 17, Kondo discloses an image processing apparatus (FIG. 30) comprising: 
one or more memories storing instructions (see [0211]-[0212]); and 
one or more processors executing the instructions (see [0214]) to: 
obtain a plurality of images based on image capturing performed by a plurality of image capture apparatuses that perform image capturing of an imaging region from directions that are different to each other and that are arranged so as to surround the imaging region (FIG. 23 and [0149], The image selecting unit 66 selects image data needed to generate a viewpoint image associated with the viewpoint stored in the viewpoint storing unit 63 from the surrounding-image data supplied from the frame memory 65. More specifically, the surrounding-image data is a set of image data captured by the plurality of surrounding cameras 22.sub.1, 22.sub.2, 22.sub.3, . . . disposed at a plurality of camera positions, as shown in FIG. 4; see FIG. 4 and [0058], surrounding cameras 22.sub.k (k=1, 2, . . . ) that are disposed around the object so as to surround the object, so that the surrounding imaging unit 12 captures images of the object as viewed from a large number of viewpoints); 
set a specific position in the imaging region (FIG. 24, position O);
generate a fish-eye image centered on the set specific position by projecting, based on the obtained plurality of images, an image on an inner face of a hemisphere whose center is the set specific position (FIGS. 24-26 and [0151]-[0152], The viewpoint-image converting unit 67, based on the viewpoint direction supplied from the viewpoint-direction calculating unit 64 and based on the shape of the inner dome screen 44 (FIG. 8), generates display-image data for displaying an image on the display surface of the inner omnidirectional projector 43 (FIG. 8)); and 
Kondo fails to explicitly disclose generate a panoramic image for the set specific position, based on the generated fish-eye image.
However, Horii teaches generate a panoramic image for the set specific position, based on the generated fish-eye image (see [0043]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kondo using Horii’s teachings to generate a panoramic image for the set specific position, based on the generated fish-eye image in order to give realism to the user by creating a panoramic image, which includes a portion just above the virtual world, from the landscape over 360 degrees horizontally and vertically (Horii; [0042]-[0044]).

As to claim 21, method claim 21 corresponds to apparatus claim 17, recites the same features as those recited in claim 17, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 17.

As to claim 22, computer readable medium claim 22 corresponds to apparatus claim 17, recites the same features as those recited in claim 17, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482